Citation Nr: 1026353	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-36 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for status post meningitis.

2.  Entitlement to an initial disability rating in excess of 30 
percent prior to March 27, 2009, and in excess of 50 percent 
since for service-connected psychiatric disorder, to include 
major depressive disorder and/or bipolar disorder II with 
hypomania.

3.  Entitlement to an initial compensable disability rating for 
service-connected uterine fibroids with menometrorrhagia, status 
post uterine ablation.

4.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected peptic ulcer disease (PUD).

5.  Entitlement to an initial compensable disability rating for 
service-connected left hand tremors associated with postural 
orthostatic tachycardia syndrome.

6.  Entitlement to an initial compensable disability rating for 
service-connected right hand tremors associated with postural 
orthostatic tachycardia syndrome.

7.  Entitlement to service connection for hypertension (HTN).

8.  Entitlement to an initial disability rating in excess of 10 
percent prior to April 12, 2006, and in excess of 60 percent 
since for service-connected postural orthostatic tachycardia 
syndrome (POTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to July 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2009, the Veteran and her husband testified at a travel 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with her 
claims folders.
The United States Court of Appeals for Veterans Claims (Court) 
has found that a claim for benefits for one psychiatric 
disability also encompassed benefits based on other psychiatric 
diagnoses and should be considered by the Board to be within the 
scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Although the Veteran's claim has previously been 
identified and developed as entitlement to service connection for 
major depressive disorder, and later as an initial increased 
disability rating for bipolar disorder II with hypomania, based 
on the evidence of record, the Board finds that her claim 
reasonably encompasses both her diagnosed psychiatric 
disabilities.  Therefore, the issue on the title page has been 
modified to reflect the current disability.

The issues of entitlement to service connection for HTN, as well 
as entitlement to initial increased disability ratings for POTS 
prior to April 12, 2006 and since are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Objective evidence of status post meningitis is not shown.

3.  Prior to March 27, 2009, the Veteran's service-connected 
psychiatric disorder, to include major depressive disorder and/or 
bipolar disorder was manifested by symptoms including depression, 
sleep disturbance, nightmares, chronic anxiety, irritability, 
difficulty concentrating and some social isolation that resulted 
in occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, but did not cause occupational and social 
impairment, with reduced reliability and productivity; there was 
no evidence of circumstantial, circumlocutory, or stereotyped 
speech, difficulty understanding complex commands, impaired short 
and long-term memory, impaired judgment, impaired abstract 
thinking, or difficulty establishing and maintaining effective 
work and social relationships attributed to her major depressive 
disorder and/or bipolar disorder.

4.  Since March 27, 2009, the Veteran's service-connected 
psychiatric disorder is manifested by symptoms including 
depression, sleep disturbance, difficulty concentrating and some 
social isolation that result in occupational and social 
impairment, with reduced reliability and productivity, but do not 
cause occupational and social impairment with deficiencies in 
most areas; there is no evidence of suicidal ideation, obsession 
rituals, intermittently illogical, obscure or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.

5.  The Veteran's service-connected uterine fibroids symptoms do 
not require continuous treatment.

6.  During her June 2009 personal hearing, prior to the 
promulgation of a decision in the appeal, the Veteran notified 
the Board that she wished to withdraw her appeal of the issues of 
entitlement to increased initial disability ratings for service-
connected PUD, left hand tremors associated with POTS and right 
hand tremors associated with POTS.


CONCLUSIONS OF LAW

1.  Status post meningitis was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  The criteria for an initial disability rating in excess of 30 
percent for bipolar disorder II with hypomania prior to March 27, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 9434 (2009).

3.  The criteria for an initial disability rating in excess of 50 
percent for bipolar disorder II with hypomania since March 27, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 9434 (2009).

4.  The criteria for an initial compensable disability rating for 
uterine fibroids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.116, Diagnostic 
Code 7613 (2009).

5.  The criteria for withdrawal of an appeal by the appellant for 
the issues of entitlement to increased initial disability ratings 
for PUD, and for left and right hand tremors associated with POTS 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.

In reviewing the Veteran's claims of entitlement to service 
connection for status post meningitis, as well as entitlement to 
initial increased disability ratings for a psychiatric disorder 
and uterine fibroids, the Board observes that the RO issued VCAA 
notice to the Veteran in May 2006, March 2007, August 2007 and 
October 2008 letters which informed her of the evidence generally 
needed to support claims of entitlement to service connection and 
increased disability ratings; what actions she needed to 
undertake; and how the VA would assist her in developing her 
claims.  The May 2006 letter also informed her of the evidence 
needed for the assignment of evaluations and effective dates for 
initial awards of service connection.  Dingess.  Although the 
VCAA notice letters were provided to the Veteran after her claims 
were adjudicated, the subsequent readjudication of the claims has 
cured any defect with regard to the time of notice.  Cf. Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board finds that, under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
the claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the Veteran has been provided with several opportunities 
to submit evidence and argument in support of her claims.  
Therefore, the Board finds that any defect with respect to the 
timing of the receipt of the VCAA notice requirements for her 
claims is harmless error in this case.  

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  The Board notes that the Veteran's 
service treatment records, VA medical treatment records and 
evaluations are of record, as well as private treatment records, 
Social Security Administrative records, copies of medical texts, 
a transcript of the Veteran's and her husband's testimony at her 
personal hearing and the Veteran's written contentions regarding 
the circumstances of her disabilities, and these records were 
reviewed by both the RO and the Board in connection with the 
Veteran's claims.  

With respect to the VA compensation examinations provided the 
Veteran in June 2005 (prior to her discharge from service), July 
2006, March 2007, October 2008 and March 2009, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board 
finds that the June 2005 VA internal medicine examination is 
adequate, as it provides an opinion regarding whether the Veteran 
currently has status post meningitis or residuals thereof.  That 
opinion is based on a review of the Veteran's claims files, which 
include private treatment records and service treatment records.  
The examiner outlined the Veteran's history and gave an opinion 
based on the pertinent evidence of record and a current 
examination of the Veteran.  Likewise, the Board finds that the 
June 2005 VA internal medicine examination report, June 2005, 
March 2007 and March 2009 VA psychiatric examination reports and 
the October 2008 VA gynecological examination report are all 
adequate, as they were predicated on a review of the claims files 
and all pertinent evidence of record as well as on physical 
examinations, and provide medical information needed to address 
the rating criteria relevant to this case.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  There remains no issue 
as to the substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2009).  Any duty imposed on VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 
2007).  

Analysis

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service Connection

The Veteran contends that service connection should be awarded 
for status post meningitis because she contracted the condition 
in service and currently continues to suffer from residuals of 
her in-service meningitis, which include her service-connected 
POTS and psychiatric disorder.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; i.e., that she was 
hospitalized and treated for meningitis in service.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (finding the veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, as a layman without proper medical training 
and expertise, the Veteran is not competent to provide probative 
medical evidence on a matter such as the diagnosis or etiology of 
a claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Moreover, competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").  

After carefully considering all of the evidence of record under 
the laws and regulations as set forth above, the Board concludes 
that the Veteran is not entitled to service connection for status 
post meningitis.  Initially, the Board acknowledges that service 
treatment records indicate the Veteran was provided inpatient 
treatment for diagnosed viral meningitis in December 2003.  There 
are no subsequent complaints, findings, treatment or diagnoses 
associated with any status post meningitis, other than those 
symptoms associated with the Veteran's diagnosed POTS.  Although 
the June 2005 VA internal medicine examination report and VA 
treatment records note the Veteran's history of in-service 
treatment for meningitis, the objective medical evidence of 
record does not show any currently diagnosed meningitis or any 
recurrence of meningitis.  After examining the Veteran and 
reviewing medical records she supplied, the examiner diagnosed 
status post meningitis, resolved.  The examiner specifically 
found no evidence of functional limitations associated with 
meningitis.  

VA has requested the Veteran submit evidence of status post 
meningitis.  However, she has not submitted any medical evidence 
of currently diagnosed meningitis; nor does she allege any 
current symptoms or residuals thereof.  In fact, during her June 
2009 personal hearing, the Veteran testified that she has had no 
recurrence of her meningitis, but that her POTS and depression 
are the result of the meningitis she was treated for in service.  
Service connection has been granted for the Veteran's POTS and 
her depression, also diagnosed as bipolar disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has the disabilities for 
which benefits are being claimed.  

Although the Veteran believes she should be awarded service 
connection for status post meningitis as a result of service, she 
is not competent to provide evidence that requires medical 
knowledge.  Thus, she is not competent in this case to provide a 
diagnosis of a recurrent meningitis, if any, or to relate a 
current disability, if any, to meningitis in service because 
meningitis is not a condition, such as flat feet, for example, 
that may be diagnosed by its unique and readily identifiable 
features, but rather the presence of the disorder is a 
determination "medical in nature" and not capable of lay 
observation.  Thus, medical evidence is required in this case to 
show any recurrence of meningitis or to relate a current 
disability, if any, to meningitis.  Barr, 21 Vet. App. at 309.  
Thus, it is not that that Veteran's own assertions are not 
credible but rather that they are not competent because of the 
nature of the disease in this case.  Cf. Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses); see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this case, the medical evidence of record fails to show any such 
diagnosed or identifiable residuals other than those disabilities 
for which service connection has already been granted.  
Accordingly, the claim for service connection for status post 
meningitis must be denied.

Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

Psychiatric Disorder

The Veteran's service-connected psychiatric disorder, diagnosed 
as both major depressive disorder and bipolar disorder II with 
hypomania, is currently rated as 30 percent disabling prior to 
March 27, 2009, and 50 percent disabling since, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under 
this Code, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  A 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsession rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  A 100 percent rating is granted for 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  

Prior to March 27, 2009

Prior to her discharge from service, the Veteran underwent a VA 
psychiatric examination in June 2005.  At that time she 
complained of depression and erratic sleep patterns with 
nightmares.  She also complained of chronic anxiety, anger, 
difficulty with concentration, and feelings of restlessness, 
tension, weakness, exhaustion and irritability.  She stated that 
she felt down and useless and had a poor appetite.  Mental status 
examination revealed the Veteran to be well groomed and very 
articulate with good eye contact.  She was well mannered and 
exhibited normal thought processes.  Her affect was deemed 
restricted and her mood as depressed.  There was no evidence of 
obsessive or ritualistic behavior.  She denied any delusions or 
hallucinations, suicidal ideation or any inappropriate behavior.  
Although she denied having any panic attacks per se, the examiner 
observed that her chronic anxiety was more than full blown panic 
attacks.  The diagnoses were recurrent major depressive disorder 
and anxiety disorder, not otherwise specified, both due to her 
medical condition.  The examiner assigned a GAF of 50 for both 
diagnoses and opined that it was very clear that her medical 
condition had affected her psychologically.  The examiner opined 
that her ability to function was less than 50 percent which was 
related to her psychological condition.  

In March 2007, the Veteran again underwent VA psychiatric 
examination.  At that time she reported mood swings from a 
hypomanic state to a depressed state with some degree of waxing 
and waning of her depressive symptoms.  She complained of 
decreased concentration and interest in things.  She also 
reported having a decreased libido.  She reported that she was 
unable to work since her discharge from the service because of 
her inability to stay upright in a sitting position.  As a 
result, she reported having no social life, although she did 
report enjoying daily visits from her mother-in-law and that her 
and her husband both home-schooled one son.  She reported some 
sleep impairment.

Mental status examination revealed no impairment of thought 
process or communication.  There was no evidence of delusions or 
hallucinations or inappropriate behavior.  She was neat and tidy 
in her personal appearance and oriented to person, place and 
time.  There was no evidence of any gross memory deficit or of 
any obsessive or ritualistic behavior.  Rate and flow of speech 
was somewhat pressured and she tended to interrupt.  She denied 
having panic attacks.  She was logical, her mood slightly 
elevated and her affect broad.  The diagnosis was bipolar II with 
hypomania.  The examiner assessed a GAF score of 45 in the last 
year, noting serious symptoms and serious impairment in social 
and occupational functioning with no friends and an inability to 
keep a job.  The examiner noted that the Veteran had not seen a 
psychiatrist since her discharge from service, but that she did 
take Zoloft as prescribed by her personal physician.  She felt 
that she was not employable even on a part-time basis because she 
felt that when her depression was severe it seriously impaired 
her concentration.

The Board finds that the overall disability picture does not more 
closely approximate the criteria for an initial 50 percent rating 
under Code 9411 prior to March 27, 2009.  38 C.F.R. § 4.7.  
Specifically, the medical evidence is negative for objective 
evidence of circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; impaired 
short- or long-term memory, or impaired judgment, or abstract 
thinking.  Although the Veteran reported nightmares, sleep 
disturbance, anxiety, irritability and concentration problems, 
and the objective evidence indicated she experienced sleep 
disturbance, depressed mood, nightmares, restricted affect, and 
that she also experienced some social isolation prior to March 
27, 2009, the overwhelming objective evidence does not support 
the conclusion that it significantly impacted her ability to 
work.  Several VA treatment records show that the Veteran has 
been unemployed since her discharge because of her physical 
disabilities.  Likewise, SSA records indicate that she has been 
awarded disability benefits for diagnosed hypertensive vascular 
disease that began in August 2004.  Moreover, the objective 
psychiatric examinations do not show evidence of sustained social 
and occupational impairment due to her service-connected 
psychiatric disorder symptoms alone which would support a higher 
evaluation.  In this respect, the Board acknowledges the June 
2005 and March 2007 VA examiners' opinions that her symptoms were 
severe.  However, there is no evidence of significantly reduced 
reliability or productivity resulting from her diagnosed 
psychiatric disorder alone.  In this respect, although she was 
socially isolated from most, she has remained married to her 
husband for the duration of her appeal, reported that she enjoyed 
daily visits from her mother-in-law and helped to home school one 
of her children during this period.  Moreover, a July 2008 VA 
treatment record specifically noted that she worked with 
assistive dogs.  There is no other evidence of social impairment 
that would warrant an increased evaluation.  Further, social 
impairment alone may not be a basis for the disability rating.  
38 C.F.R. § 4.126(b).  Finally, the objective findings reported 
on mental status examination, including no impairment of thought 
processes or communication, or of any memory deficits or impaired 
judgment or abstract thinking, do not support the conclusion that 
the disability is of the severity contemplated for a 50 percent 
evaluation under Code 9434 prior to March 29, 2009.

In reaching this conclusion, the Board takes note of the GAF 
scores.  As noted above, the June 2005 VA psychiatric examination 
shows the Veteran was assessed with a GAF score of 50, and 
assigned GAF of 45 during the March 2007 VA psychiatric 
examination.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, GAF scores ranging between 41 
and 50 are meant to indicate serious symptoms (e.g., suicidal 
ideation, severe obsession rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

Taking into consideration the Veteran's GAF scores associated 
with her diagnosed psychiatric disorder and the impairment from 
the signs and symptoms of that disorder as described in the June 
2005 and March 2007 psychiatric examinations, the Board finds 
that her occupational and social impairment due to her major 
depressive disorder and/or bipolar disorder represents no more 
than a 30 percent disability rating during this period.  The 
Board acknowledges that the Veteran had been assigned GAF scores 
indicative of serious symptoms or impairment.  However, these are 
the only GAF assessments of record during this period as she had 
not sought psychiatric treatment since her discharge and the 
objective findings regarding her psychiatric symptoms on mental 
status examination, including coherent thought process, without 
objective evidence of flattened affect, circumlocutory or 
stereotyped speech, frequent panic attacks, impaired judgment, or 
impaired abstract thinking do not support the conclusion that the 
disability is of the severity contemplated for a 50 percent 
evaluation, under Code 9434, prior to March 27, 2009.  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126 (2009); see also 
VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 43,186 
(Aug. 18, 1995)).  In determining whether the Veteran meets the 
criteria for a higher rating, the Board must consider whether the 
Veteran has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).

In reaching this conclusion, the Board acknowledges the Veteran's 
belief that her major depressive/bipolar disorder symptoms are 
more severe than the current disability rating reflects and that 
she has a hard time with self esteem and with memory impairment 
as a result of these symptoms.  However, the Board finds more 
probative, that despite her noted complaints, and the June 2005 
and March 2007 VA examiners' GAF scores indicating severe 
impairment, there is no indication of any commensurate symptoms 
as contemplated in the criteria for a 50 percent disability 
rating during this period.  Moreover, while there is evidence of 
social isolation, the Board notes that the Veteran was able to 
maintain a relationship with her husband and mother-in-law during 
this period and was at least partially responsible for home 
schooling one of her children.  For these reasons, the Board 
finds that the preponderance of the evidence is against an 
initial disability rating greater than 30 percent for a 
psychiatric disorder to include major depressive disorder and/or 
bipolar disorder II with hypomania, prior to March 29, 2009.  38 
C.F.R. § 4.3.  

Since March 27, 2009

On March 27, 2009, the Veteran was again afforded a VA 
psychiatric examination.  At that time she reported that she had 
not been gainfully employed since her prior examination two years 
before and that her depression had increased in severity because 
of her POTS.  The Veteran reported that her concentration was 
"abysmal" and that she had difficulty sleeping and experienced 
excessive fatigue.  She had low self-esteem, felt useless and 
believed she had had a marked decrease in her interest in the 
last two years.  She felt that she had no social life due to her 
depressive symptoms and stated that she might be in tears an 
average of 4 to 5 times a week.  She denied suicidal ideation.  
She reported that she was taking Zoloft which alleviated her 
depressive symptoms.

Mental status examination revealed no evidence of an underlying 
thought disorder, delusions or hallucinations.  Her mood was 
somewhat depressed, although she forced a smile, which the 
examiner believed revealed some degree of denial of her 
depression.  She communicated very adequately, although she 
sometimes tended to drift off from the questions asked.  She had 
good eye contact and appropriate interaction during the 
examination.  She denied any suicidal thoughts and she was 
described as neat and tidy in her personal appearance.  There was 
no impairment in basic activities of living.  The Veteran was 
oriented to person, place and time.  There was no evidence of any 
gross cognitive impairment.  Both her short- and long-term memory 
was intact and there was no obsessive or ritualistic behavior 
observed.  The rate and flow of her speech was normal.  She was 
relevant and logical.  She denied having panic attacks.  
Depression was observed to be present, with sleep impairment 
identified as part of her depression.  The diagnosis was major 
depressive disorder, "subtype is bipolar II."  The examiner 
assessed her GAF score as 42 in the last year.  The examiner 
noted that the Veteran had not seen a mental health worker in the 
last four years.  

During her June 2009 personal hearing, the Veteran testified that 
she struggles with depression, experiencing good and bad days.  
She denied having suicidal ideation but testified that her memory 
was impaired.

A subsequent, September 2009 VA treatment record shows the 
Veteran, during an annual visit for follow-up of her POTS, 
reported that she had been participating with a farm and dog 
training plans and felt that it was going well and had improved 
her mood and happiness.  She further reported that she felt less 
burdened by limitations and had no acute fatigue.  At that time 
she denied any suicidal or homicidal ideation and indicated that 
medication and improved sleep hygiene had provided her with a 
"good" amount of sleep.

After reviewing all of the evidence of record, the Board finds 
that the overall disability picture does not more closely 
approximate the criteria for a 70 percent rating under Code 9411, 
since March 29, 2009.  38 C.F.R. § 4.7.  Specifically, the 
medical evidence is negative for obsession rituals, 
intermittently illogical, obscure or irrelevant speech; near 
continuous panic attacks or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
cognition, judgment, or abstract thinking; or inability to 
establish and maintain effective relationships attributed to the 
Veteran's psychiatric disorder.  Although she reports problems 
with sleep disturbance, depression, self-esteem, a marked 
decrease in interest, and social isolation during this period and 
the objective evidence indicates some evidence of depression and 
sleep disturbance, as well as social isolation, the objective 
evidence does not support the conclusion that it significantly 
impacts her ability to work.  In this respect, while the Board 
acknowledges the March 2009 VA examiner's assignment of a GAF 
score indicative of serious symptoms or impairment, it also notes 
that the objective findings reported on mental status examination 
including coherent thought processes, and adequate insight and 
judgment with no evidence of obsession rituals, illogical, 
obscure, or irrelevant speech, and no evidence of suicidal 
ideation do not support the conclusion that the disability is of 
the severity contemplated for a 70 percent evaluation under Code 
9411, since March 29, 2009.

In reaching this conclusion, the Board again takes note of the 
assigned GAF score of 42, indicating serious symptoms or 
impairment.  However, the Board finds that the Veteran's 
occupational and social impairment due to her diagnosed 
psychiatric disorder represents no more than a 50 percent 
disability rating during this period.  In this regard, despite 
her noted complaints and the assigned GAF score, there is no 
indication of other commensurate symptoms such as suicidal 
ideation, obsession rituals which interfere with routine 
activities, intermittently illogical, obscure or irrelevant 
speech, impaired impulse control, or spatial disorientation, as 
contemplated in the criteria for a 70 percent disability rating.  
Moreover, while there is evidence of some social isolation, the 
Board finds most probative the fact that the Veteran has 
maintained her marriage during this period and the September 2009 
VA treatment record noting that she was participating with a farm 
and dog training plans at the time.  

In light of the foregoing, the Board concludes that the evidence 
as a whole demonstrates, that since March 29, 2009, the Veteran's 
psychiatric disorder, to include major depressive disorder and/or 
bipolar disorder II with hypomania, produced no more than some 
occupational and social impairment with reduced reliability and 
productivity due to various symptoms.  The preponderance of the 
evidence is against an initial disability rating in excess of 50 
percent for a psychiatric disorder, to include major depressive 
disorder and/or bipolar disorder II with hypomania, since March 
29, 2009.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim for a higher rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder for Both Periods

Finally, in reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations have 
been considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no showing 
that either prior to March 29, 2009, or since, the Veteran's 
service-connected psychiatric disorder has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disability.  In the absence of such 
factors, the Board finds that, prior to and since March 29, 2009, 
the requirements for an extraschedular evaluation for the 
Veteran's service-connected psychiatric disorder under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Uterine Fibroids Status Post Uterine Ablation

The Veteran contends that she is entitled to a higher initial 
disability rating for her service-connected uterine fibroids with 
menometrorrhagia, status post uterine ablation because she 
contends her disability is more analogous to a hysterectomy than 
fibroids and should more appropriately be rated under 38 C.F.R. 
§ 4.116, Diagnostic Code 7618.  

The Veteran's service-connected uterine fibroids are currently 
evaluated under Diagnostic Code 7613, pertaining to disease, 
injury, or adhesions of the uterus.  Under the General Rating 
Formula for Disease, Injury, or Adhesions of Female Reproductive 
Organs (Diagnostic Codes 7610 through 7615), a noncompensable 
disability rating is assigned for symptoms that do not require 
continuous treatment.  A 10 percent disability rating is assigned 
for symptoms that require continuous treatment and a 30 percent 
disability rating is assigned for symptoms not controlled by 
continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7613.

In February 2005, the Veteran underwent a hysteroscopic 
endometrial ablation with D&C with a preoperative/postoperative 
diagnosis of menorrhagia.  There were no complications.

After reviewing all of the evidence of record, the Board finds 
that the Veteran's symptoms do not require continuous treatment, 
and a compensable rating is not warranted.  During her June 2005 
VA examination, the Veteran reported that she had irregular 
bleeding every 21 days that was not controlled with treatment.  
However, there was no indication that she was undergoing 
continuous treatment at the time and she declined the pelvic 
examination.  A July 2006 VA treatment record notes that the 
Veteran had no gynecological complaints.  In May 2007, the 
Veteran reported having regular menses, and losing about 1 liter 
of blood during her menses.  At that time, examination of her 
uterus revealed it to be small, mobile and nontender.  She again 
reported having regular menses in May 2008 with no gynecological 
complaints.  Objective examination of the uterus revealed it to 
be symmetrical, retroflexed, positively mobile and of soft 
consistency with good support.  The assessment was dysmenorrheal, 
stable at this time.  At her October 2008 VA gynecological 
examination, the Veteran reported improvement in the heavy menses 
due to her uterine ablation.  Her menses were regular and lasted 
6 days without menorrh/metrorrhagia.  The diagnosis was uterine 
fibroids with menometrorrhagia status post uterine ablation.  
Finally, during her June 2009 personal hearing, the Veteran 
testified that everything had stabilized after her ablation.  
Clearly, continuous treatment which is required for a compensable 
rating is not currently demonstrated and the Veteran has not 
alleged such.

Likewise, based on the objective medical evidence of record, the 
Board finds that the Veteran's disability is not for 
consideration under the rating criteria of Diagnostic Code 7618, 
as the evidence of record fails to show that her uterus has been 
removed.  While the Veteran's ablation has rendered her sterile, 
she has been awarded special monthly compensation for the loss of 
use of a creative organ.  The ablation, while destroying the 
endometrial lining of the uterus, has not caused the removal of 
the uterus, including its corpus as required for consideration 
under Code 7618.  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, as the 
preponderance of the evidence of record is against the claim for 
an initial compensable disability rating for uterine fibroids, 
the appeal must be denied.  38 U.S.C.A. § 5107(b)

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no showing 
that the Veteran's service-connected uterine fibroids have caused 
marked interference with employment beyond that contemplated by 
the schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disability.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
uterine fibroids under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. 
App. 111 (2008).

PUD, Left and Right Hand Tremors

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the course of 
her June 2009 hearing conducted by the undersigned the Veteran 
notified VA of her desire to withdraw her appeal regarding her 
initial increased disability ratings for her service-connected 
PUD and left and right hand tremors associated with POTS.  As 
such, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

Service connection for status post meningitis is denied.

An initial disability rating in excess of 30 percent for PTSD 
prior to March 29, 2009, is denied.

An initial disability rating in excess of 50 percent for PTSD 
since March 29, 2009, is denied.

The appeal for increased initial disability ratings for PUD, and 
left and right hand tremors associated with POTS is dismissed.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for HTN, the Board finds that the Veteran submitted 
her written notice of disagreement with a December 2007 rating 
decision for this issue in April 2008.  Therefore, the Veteran 
initiated appellate review of this issue, but she has not been 
furnished a statement of the case that addresses it.  Thus, the 
Board is required to remand the issue to the RO for issuance of a 
proper statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

With regard to the Veteran's claim for increased initial 
disability ratings for POTS VA is required to provide a medical 
examination when the record of the claim does not contain 
sufficient medical evidence for VA to adjudicate the claim. See 
38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  The Veteran is claiming an increased initial disability 
rating for her service-connected POTS.  Although the Veteran was 
provided a VA general medical examination to evaluate her 
disability in June 2005 and her disability is currently evaluated 
analogous to chronic fatigue syndrome, the June 2005 VA examiner 
noted that the Veteran's POTS symptoms included chest pain, 
shortness of breath, fainting, fatigue and dizziness and that she 
was regularly followed-up by cardiologists.  In an addendum, the 
VA examiner further gave an estimated METS level for the Veteran 
and noted that there had been no change in the diagnosis for the 
Veteran's "cardiac condition."  Moreover, in evaluating the 
current severity of the Veteran's service-connected POTS under 
the rating criteria of 38 C.F.R. § 4.88, Diagnostic Code 6354, 
the medical evidence of record does not identify whether the 
Veteran has had periods of incapacitation as a result of her 
POTS. 

The Board therefore finds that the Veteran should be afforded 
another VA compensation examination to determine the current 
severity of her service-connected POTS.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4), (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a 
Statement of the Case with respect to the 
issue of entitlement to service connection 
for HTN.  The RO should return this issue 
to the Board only if the Veteran files a 
timely substantive appeal.

2.  After the above development has been 
completed to the extent possible, the 
Veteran should be afforded another VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of the Veteran's service-
connected POTS.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is also requested to review all 
pertinent records associated with the 
claims files.  Based on the medical 
findings and a review of the claims files, 
the examiner should indicate whether the 
symptoms of the Veteran's POTS are more 
appropriately evaluated analogous to 
chronic fatigue syndrome or to a cardiac 
disorder.  

If the examiner determines that the 
Veteran's disability is most similar to a 
cardiac disorder, he or she is requested 
to assess the nature and current severity 
of the Veteran's service-connected POTS.  
The examiner must provide accurate and 
fully descriptive assessments of all 
clinical findings resulting from the 
Veteran's service-connected disability.  
He or she must also address the presence 
or absence of chronic congestive heart 
failure, workload in METs, dyspnea, 
fatigue, angina, dizziness, syncope, and 
any left ventricular dysfunction as 
indicated via ejection fraction 
percentage.  The examiner should also 
discuss whether the Veteran has angina on 
moderate exertion, and whether more than 
sedentary employment is precluded.  

If the examiner determines that the 
Veteran's disability is most similar to 
chronic fatigue syndrome, he or she is 
requested to assess the nature and current 
severity of the Veteran's service-
connected POTS.  The examiner must provide 
accurate and fully descriptive assessments 
of all clinical findings resulting from 
the Veteran's service-connected 
disability.  He or she must also address 
whether the Veteran's condition has 
resulted in periods of incapacitation, 
defined as requiring bed rest and 
treatment by a physician, and, if so, to 
determine the duration and frequency of 
such periods during the pendency of the 
Veteran's appeal.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  If the 
examiner is unable to give an opinion 
without resorting to speculation, the 
report should so state and the examiner 
must provide the reasons why an opinion 
would require speculation.  

5.  Thereafter, VA should readjudicate the 
issue on appeal.  If the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and her representative.  After the 
Veteran and her representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN L. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


